Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Final Rejection
Claim Rejections-Double Patenting
Claims 2, 6, 9, 13, 16, and 20 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 9,721,443
(application 13/785,313). Since no amendments were made to the independent claims, the double patenting rejection remains the same as articulated in the prior Office Action. 
Claim Rejections-35 USC 103
Claims 2, 3, 5, 6, 8-24 are rejected under 35 U.S.C. 103 as being obvious over Lui et al., U.S. 2010/0124900 in view of Vallaire, U.S. 2012/0028600. 
A method comprising:
receiving, by a computing device and from a monitoring system at a location, a message indicating that a security condition has occurred in proximity to the location (figures 1-5, and [0050], emergency alert unit establishes a connection with a communications server 104 with respect to the locale of the mobile device 200. 200 includes a button 214 which, when depressed, causes the emergency signal. Also, Lui, [0023] discloses the mobile devices as being part of a cellular network);
determining, by the computing device and based on location information associated with the location, one or more wireless devices within a threshold distance of the location (as above, and step 404, “current locale in response to receiving the emergency signal” while [0055] discloses “After establishing the connection with the GPS location data, audio input data, visual input data, and personal information data to the emergency services server for forwarding to the appropriate emergency services providers (step 514)“ ); and
sending, by the computing device (see above, emergency services server 106) and to a wireless device of the one or more wireless devices within the threshold distance of the location, an alert message based on the security condition (see above, emergency signal). 
Regarding the excepted:
“one or more wireless devices within a threshold distance of the location,” and “and to a wireless device of the one or more wireless devices within the threshold distance of the location,” Lui, above, discloses an embodiment in which a mobile device, when sending an emergency signal, has the emergency signal received by a communications server 104, which couples to an emergency services sever 106 to contact appropriate emergency services. Furthermore, Lui, [0057], discloses “As a result, illustrative embodiments do not require the user of the mobile communication device to know, remember, or dial the emergency services number for the current location of the user, even if the user is in a foreign country that utilizes a different emergency service number.” Furthermore, Lui, figure 1, discloses a plurality of mobile communication devices 110, 112, and 114. 
Lui does not disclose the excepted claim limitations.
In the same art of emergency alert systems, Vallaire, [0036 and 39] discloses an embodiment wherein EOC (emergency operation center) operators, apprised of an 
It would have been obvious at the time the claimed invention was filed to modify the emergency communications notifications embodiment disclosed in Lui to transmit the relevant information regarding an emergency situation posited in Lui using the emergency notification system disclosed in Vallaire wherein specified persons living in the appropriate area disclosed in Vallaire are notified through mobile devices disclosed in Lui, figure 1 such that the claimed invention is realized.
Lui discloses a known embodiment in which a cell phone, agnostic of the location where it is located, transmits an emergency signal where a receiving station ascertains the location of the cell phone and retransmits the emergency information to “appropriate emergency service providers,” which are analogous to Vallaire’s “those persons within the relevant geographic area are targeted for message transmission.”
Both Lui and Vallaire established a relationship between determining the location of a device transmitting a message asking for help and using the location of the information, informing appropriate persons in the relevant location collocated to the area of the device transmitting the message for help. One of ordinary skill in the art would, based on the known elements for transmitting a message particular to a certain area 
Regarding the excepted:
“receiving, by a computing device and from a monitoring system at a location, a message indicating that a security condition has occurred in proximity to the location,” Neither Lui nor Vallaire, while each disclosing at least an element communicating the location of a mobile device transmitting its location to element, wherein the element is reporting the message and location of the mobile device to relevant persons collocated to the mobile device, and disclose the monitoring device being located at the location of mobile device. 
However, it would have been obvious at the time the claimed invention was filed to include into Lui and Vallaire the idea that the monitoring system be placed at a location collocated to an area of the mobile device. While neither Lui nor Vallaire disclose this feature, the idea of collocating a monitoring device to a specific region where the mobile device is located would have the advantage of having reduced latency or delay of communications between the monitoring system and the mobile device.  
Furthermore, while the claimed invention requires the monitoring system be at a location proximate to a mobile device sending a security message but the prior art discloses a similar system where the monitoring device isn’t proximate to a mobile device sending a security message (but sends the message to appropriate parties collocated to the mobile device), the prior art’s elimination of the “location proximate” 
MPEP 2144.04 VI. C. Rearrangement of Parts. “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). The rearranged element is the claimed “monitoring system at a location…proximity to the location.”
Furthermore, the method claim is requiring limitations directed to “a computing device and from a monitoring system at a location” to receive “a message indicating that a security condition has occurred in a proximity to the location.” In short, the claim is claiming a use of a particular structure. Unless the method absolutely requires this structure to carry out the function in a manipulative sense, the cited structure isn’t patentably limiting. 
Ex Parte Pfeiffer, 1962 C.D. 408 (1961). To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative senses, and not to amount to the mere claiming of a use of a particular structure.

Ex Parte Kangas 125 USPQ 419 (PTO Bd. App 1960). The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective.  The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.

On claim 3, Lui cites: 
The method of claim 2, wherein the message indicating that the security condition has occurred comprises one or more of an image or video associated with the 
On claim 5, Lui and Vallaire cites:
The method of claim 2, wherein determining the one or more wireless devices comprises:
determining, that based on at least one of the one or more wireless devices being in communication with via a gateway device (Lui, figure 1, emergency services server 106) located within the threshold distance of the location, that the at least one wireless device is within the threshold distance of the location.
See the rejection of claim 2 which discloses the same subject matter as claim 5 and is rejected for the same reasons. 
On claim 6, Lui cites except: 
The method of claim 2, wherein sending the alert message
comprises sending the alert message to the wireless device via a first protocol, the method further comprising:
sending the alert message to at least one other wireless device, of the one or more wireless devices, via a second protocol different from the first protocol.
Lui, [0046] discloses mobile devices which may utilize shortwave, high frequency, ultra-high frequency, microwave, wireless fidelity (Wi-Fi.TM.), 
another device. Lui cites an example in which there are different but a limited number of
known messaging formats used to communicate an alert. One of ordinary skill in the art would have provided a notification format different from one vehicle to another based on known and finite number of predictable formats and with a reasonable expectation of success. MPEP 2143 I. (E) “Obvious to try.”
On claim 8, Lui cites except: 
The method of claim 2, wherein determining the one or more wireless devices within the threshold distance of the location comprises determining whether a distance from the location to a cellular base station, in communication with at least one of the one or more wireless devices, to the location is within the threshold distance of the location.
Lui, [0043] discloses “In another alternative embodiment, the SP's (cellular telephone service provider) communications server may, for example, utilize cellular telephone tower triangulation to locate the position of mobile communication device 300.” Lui doesn’t disclose the excepted claimed limitations.

It would have been obvious at the time the claimed invention was filed to modify the emergency communications notifications embodiment disclosed in Lui to transmit the relevant information regarding an emergency situation posited in Lui using the emergency notification system disclosed in Vallaire wherein specified persons living in the appropriate area disclosed in Vallaire are notified through mobile devices disclosed in Lui, figure 1 such that the claimed invention is realized.
Lui discloses a known embodiment in which a cell phone, agnostic of the location where it is located, transmits an emergency signal where a receiving station ascertains the location of the cell phone and retransmits the emergency information to “appropriate emergency service providers,” which are analogous to Vallaire’s “those persons within the relevant geographic area are targeted for message transmission.” Furthermore, the cellular towers disclosed in Lui are used to locate the cited cellular phone issue the emergency alert. 

On claim 9, Lui and Vallaire cites: 
An apparatus comprising:
one or more processors (Lui, [0016] processor);
memory ([0013] see different types of memory) storing executable instructions that ([0041] instructions, program code, and the like), when executed by the one or more processors,
cause the apparatus to:
receive, from a monitoring system at a location, a message indicating that a
security condition has occurred in proximity to the location;
determine, based on location information associated with the location, one or more wireless devices within a threshold distance of the location; and
send, to a wireless device of the one or more wireless devices within the threshold distance of the location, an alert message based on the security condition. 
On claim 10, Lui cites: 
The apparatus of claim 9, where in the message indicating that the security condition has occurred comprises one or more of an image or video associated with the security condition, and we are in the alert message comprises the one or more of the image or video.
[0036] Mobile communication device 200 also includes camera 216. A user may utilize camera 216 to take still photographs and video clips. In addition, mobile communication device 200 may automatically activate camera 216 to take photographs and/or video in order to record events during an emergency situation after activation of emergency button 214.
On claim 11, Lui and Vallaire cites: 
The apparatus of claim 9, wherein the executable instructions, when executed by the one or more processors, cause the apparatus to:
Determine the one or more wireless devices by determining, based on the location information associated with the location, at least one cellular device within the threshold distance of the location and at least one other device within the threshold distance of the location 
See the rejection of claim 2 which discloses the same subject matter as claim 11 and is rejected for the same reasons, especially citing Liu, [0057] and supporting citations in view of Vallaire, [0036 and 39]. 
On claim 12, Lui and Vallaire cites:

executed by the one or more processors, cause the apparatus to 
determine, the one or more wireless devices within the threshold distance of the location that at least one of the one or more wireless devices is in communication with via a gateway device located within the threshold distance of the location. See the rejection of claim 2 which discloses the same subject matter as claim 12 and is rejected for the same reasons. 
Claim 13 is rejected over Lui and Vallaire for the same reasons articulated in the rejection of claim 6.
On claim 14, Liu and Vallaire cites:
The apparatus of claim 9, wherein the executable instructions, when
executed by the one or more processors, cause the apparatus to:
determine the one or more wireless devices by determining, based on the location information associated with the location.
See the rejection of claim 2 which discloses the same subject matter as claim 11 and is rejected for the same reasons, especially citing Liu, [0057] and supporting citations in view of Vallaire, [0036 and 39]. 
On claim 15, Liu and Vallaire cites:
The apparatus of claim 9, wherein the one or more devices comprise cellular devices, and
wherein the executable instructions, when executed by the one or more processors, cause the apparatus to determine the one or more wireless devices by:
one or more cellular devices are in communication;
determining that a distance from the cellular base station to the location is
within the threshold distance.
See the rejection of claim 8, which discloses the same subject matter as claim 14 and is rejected for the same reasons. 
On claim 16, Liu and Vallaire cites:
A system comprising:
a monitoring system associated at a location (Lui, [0016] processor, [0013] see different types of memory, [0041] instructions, program code, and the like), cause the monitoring system to:
send, from the monitoring system, a message indicating that a security
condition associated has occurred in proximity to the location (Liu, step 404, “current locale in response to receiving the emergency signal” while [0055] discloses “After establishing the connection with the emergency services server in step 512, the communications server transmits the received emergency signal, GPS location data, audio input data, visual input data, and personal information data to the emergency services server for forwarding to the appropriate emergency services providers (step 514); and
a computing device comprising:
one or more processors of the computing device;
memory storing executable instructions that, when executed by the one or more

receive, from the monitoring system associated at the location, the
message indicating that the security condition associated with has occurred in proximity to the location (see above);
determine, based on location information associated with the location, one
or more wireless devices within a threshold distance of the location; and
send, to a wireless device of the one or more wireless devices within the
threshold distance of the location, an alert message based on the security condition
associated with the location.
See the rejection of claim 9 which discloses the same subject matter as claim 16 and is rejected for the same reasons.

On claim 17, Lui cites except as indicated:
The system of claim 16, wherein the message indicating that the security condition has occurred comprises one or more of an image or video associated with the security condition, and comprises the one or more of the image or video. [0055] discloses “After establishing the connection with the emergency services server in step 512, the communications server transmits the received emergency signal, GPS location data, audio input data, visual input data, and personal information data to the emergency services server for forwarding to the appropriate emergency services providers (step 514

On claim 18, Lui cites:
The system of claim 16, wherein the executable instructions, when executed by the one or more processors (Lui, [0016] processor, [0013] see different types of memory, [0041] instructions, program code, and the like), cause the computing device to:
determine the one or more wireless devices by determining, based on the location information associated with the location, at least one cellular device within the threshold distance of the location and at least one other device within the threshold distance of the location. [0055] discloses “After establishing the connection with the emergency services server in step 512, the communications server transmits the received emergency signal, GPS location data, audio input data, visual input data, and personal information data to the emergency services server for forwarding to the appropriate emergency services providers (step 514). 
On claim 19, Lui cites except:
The system of claim 16, wherein the executable instructions, when executed by the one or more processors (Lui, [0016] processor, [0013] see different types of memory, [0041] instructions, program code, and the like), cause the computing device to:
determine, the one or more wireless devices by determining, that at least one of the one or more wireless devices is in communication with via a gateway device (Lui, figure 1, emergency services server 106) located within the threshold distance of the location. 

However, it would have been obvious at the time the claimed invention was filed to include a feature in which a device, such as the server 106 disclosed in Liu to act in the stead of the user’s computing device, to determine the one or more communications devices collocated to the user’s computing device wherein the claimed invention is otherwise realized. 
Even though it is the citation’s server and not the user’s cellular device that is carrying out the identification, at least one element in the system is functionally carrying out the claimed invention. In short, what is occurring is a “Rearrangement of Parts,” MPEP 2144.04 IV. C. Unless the claimed invention is providing something new or unexpected and the claimed invention’s function is otherwise disclosed in the references, the invention cannot be considered patentable since one element is substituted for another to carry out the functions of the claimed invention. 
On claim 20, Lui and Vallaire cites:
The system of claim 16, wherein the executable instructions 
(see previous), when executed by the one or more processors, cause the computing device to:
send the alert message to the wireless device by sending the alert message, via a first protocol, and
wireless device, of the one or more wireless devices, via a second protocol different from the first protocol (Vallaire, [0036 and 39]). 
See the rejection of claim 6 which discloses the same subject matter as claim 20 and is rejected for the same reasons. 
On claim 21, Lui and Vallaire cites: 
The system of claim 16, wherein the one more more wireless devices comprise one or more cellular devices, and
wherein the executable instructions, when executed by the one or more processors (see previous), cause the computing device to determine the one or more wireless devices by:
determine a cellular base station ([0020] server 104 part of a cellular service) via which the one or more cellular devices are in communication;
determining that a distance from the cellular base station to the location is within the threshold distance of the location, is within the threshold distance of the location. 
See the rejection of claim 2 which discloses the same subject matter as claim 21 and is rejected for the same reasons. 
On claim 22, Lui and Vallaire cites:
The method of claim 2, wherein t determining the one or more wireless devices is further based on demographic data of one or more users of the one or more wireless devices (see the rejection of claim 2 citing Vallaire, [0036 and 39]) and wherein the alert message based on the security condition comprises content based on demographic 
On claim 23, Lui and Vallaire cites:
The method of claim 2, further comprising sending, to one or more second wireless devices that have access to an emergency service, an additional alert message. See the rejection of 3 regarding the claimed image data. 
On claim 24, Lui cites:
The method of claim 2, wherein the message comprises an indication of one or more of:
output of a door sensor;
output of a window sensor;
output of a smoke detector;
output of a glass-break sensor;
an image or video associated with output of one or more sensors at the location;
triggering of an alarm at the location;
user input to the monitoring system at the location; or
a request for assistance ([0005] alert emergency service personnel).
Claims 7 is rejected under 35 U.S.C. 103 as being obvious over Lui et al., U.S. 2010/0124900 in view of Vallaire, U.S. 2012/0028600 and Layson, U.S. 6,014,080. 
On claim 7, Lui cites except:
The method of claim 2, wherein the one or more wireless devices
wherein the message received by the computing device from the monitoring system comprises a heartbeat message. 
Lui, [0056] discloses an embodiment wherein the communications server makes a determination as to whether the connection with the mobile communication device has been severed (step 516). If the connection with the mobile communication device has not been severed, no output of step 516, then the process returns to step 514 where the communications server continues to transmit received data associated with the activation of the emergency signal within the mobile communication device. Furthermore, figure 5, 514, discloses sending GPS location data to the server. Lui doesn’t disclose the claimed “heartbeat message.”
In the related art of cellular phones, Layson, col. 3 lines 3-9, discloses an embodiment wherein heartbeat messages are used to determine the location, health, and status of an active tracking apparatus using a cellular service. 
It would have been obvious at the time the claimed invention was filed to include into Lui the cited “heartbeat” message, as disclosed in Layson to form an embodiment in which heartbeat messages are sent in a cellular system. One of ordinary skill in the art would have included such a feature to “determin[e] the location, health and status an active tracking apparatus by a central data base system (as disclosed in Layton).”
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 2 has been carefully reviewed and persuasive, as the cited use of MPEP 2144.04. II. (B) as cited in 
However, the rebuttal goes on further to state:
“The suggestion that it would have been obvious to place a monitoring system at a location collocated to an area of a mobile device that sends a message that a security condition has occurred (even if the claims recited such a feature) is unrealistic and therefore would not have been obvious to one of ordinary skill in the art. One of ordinary skill in the art would not been motivated to implement the Office Action’s idea of placing a monitoring system in a location where there might (in the future) be a mobile device sending an emergency signal, as this would require placing monitoring systems everywhere (because mobile devices are, in fact, mobile).”
The claim is making a requiring for a computing device to be collocate to an area proximate to a monitoring system. The computing device, upon determining a security condition, sends an alert message to the monitoring system and to one or more wireless devices within a specific region of the computing device and the monitoring system. The cited art provides structure and function substantially analogous to the invention except the monitoring system isn’t in the specific region as required by the claims. The examiner respectfully disagrees with the applicant’s premise that the examiner’s use of the cited art’s application is “unrealistic.” As outlined in the use of MPEP 2144.04 “Rearrangement of Parts,” there are sufficient elements of the references that speak to the applicant’s invention: it does not matter if the monitoring system is outside of the specific region of collocated one or more wireless devices. The prior art is clearly providing the same service as the invention but for the fact the monitoring system isn’t 
In arguendo, if a monitoring device is capable of receiving a security condition from a computing device and sends the security condition to one or more wireless devices, wherein, for example, the monitoring system is a satellite, it can be argued the satellite, the computing device, and the one or more wireless devices are in the same region, albeit the distance between the satellite, the computing device, and the one or more wireless devices are in a wider swath than what is illustrated in the invention. By definition, these devices would be occurring in the claimed “proximity to the location.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683